UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 9, 2016 Geant Corp. (Exact Name of Registrant as Specified in its Charter) Nevada 333-213009 38-3993849 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 (Address of principal executive offices) +17027510467 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17
